                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

BONNIE GEORGE, ED MCKINZIE,                          )
TIM WORSTELL, CEDAR DERAPS,                          )
CASEY WASSER TAMMY VOLKART,                          )
JAMES REHM, RON METZGAR,                             )
BOBBIE LEE, BRIAN IMMEKUS, AND                       )
AMAZING GRACE COMMUNITY CHURCH,                      )
on behalf of themselves and all others similarly     )
situated,                                            )
                                                     )
       Plaintiffs,                                   )
                                                     )      Case No. 6:17-cv-03114MDH
       v.                                            )
                                                     )
OMEGA FLEX, INC.,                                    )
WARD MANUFACTURING, LLC,                             )
AND TITEFLEX CORPORATION,                            )
                                                     )
       Defendants.                                   )

                     PLAINTIFFS’ SECOND AMENDED COMPLAINT


       COMES NOW plaintiffs, BONNIE GEORGE, ED MCKINZIE, TIM WORSTELL,

CEDAR DERAPS, CASEY WASSER, TAMMY VOLKART, JAMES REHM, RON

METZGAR, BOBBIE LEE, BRIAN IMMEKUS, and AMAZING GRACE COMMUNITY

CHURCH (“plaintiffs”), on their own behalf and as Class Representatives on behalf of all

similarly situated persons, and submits the following Second Amended Complaint against

defendants OMEGA FLEX, INC. (“Omega Flex”), WARD MFG., LLC (“Ward”), and

TITEFLEX CORPORATION (“Titeflex”) (“defendants”).

                                     NATURE OF THE ACTION

       1.      Plaintiffs bring this action on their own behalf and, with respect to Counts I and

II, as representatives of a class of persons consisting of all persons that purchased for personal,

family or household purposes yellow CSST or a structure with yellow CSST (corrugated

                                                1

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 1 of 43
stainless steel tubing) in the State of Missouri between January 1, 2007 and the date of class

certification (“Missouri Class”) and, with respect to Counts III and IV, a class consisting of all

persons in the United States who purchased, for personal, family or household purposes, yellow

CSST or a structure with yellow CSST between January 1, 2007 and the date of class

certification (“Nationwide Class”).

       2.      Plaintiffs bring this action individually and as class representatives for

defendants’ violations of the Missouri Merchandising Practices Act, § 407.010, et seq., to

recover economic damages caused by those MMPA violations and to obtain injunctive relief

against defendants, who are companies that sell, market, and distribute yellow CSST in the State

of Missouri and throughout the United States to supply fuel gas to and within residential

structures.   Plaintiffs also allege a conspiracy among defendants and that defendants were

unjustly enriched.

       3.      Numerous product liability actions have been brought against defendants in

connection with yellow CSST, but this action is not based on any theory of product liability. The

Missouri Class claims are based on the MMPA, Missouri’s consumer protection statute, because

although defendants claim that “properly installed” yellow CSST will transport fuel gas safely,

without risk of harming consumers or their residences, those claims were and are not true.

Plaintiffs and class members have been damaged economically, as alleged herein, because they

each have yellow CSST in their home. The Nationwide class claims are based on a theory of

unjust enrichment and defendants’ conspiracy to deceive the public into believing the dangers

inherent in yellow CSST can be eliminated through “bonding and grounding”, including making

that claim without any testing to back it up, then retroactively attempting to validate that claim

through a false and inaccurate report in 2013, concealing research demonstrating yellow CSST is



                                                2

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 2 of 43
susceptible to failure at energy levels found in common household currents as well as direct and

indirect lightning strikes, and jointly developing and participating in a misleading “safety

campaign” to promote the sale and installation of yellow CSST.

                                              PARTIES

        4.    Plaintiff and homeowner Bonnie George is a post-2006 consumer of Titeflex’s

GasTite yellow-jacketed CSST, and is a citizen and resident of California, Moniteau County in

the State of Missouri. Ms. George purchased GasTite in connection with building her home in

2011.

        5.    Plaintiff and homeowner Ed McKinzie is a post-2006 consumer of Ward’s

Wardflex yellow-jacketed CSST, and is a citizen and resident of Columbia, Boone County in the

State of Missouri. Mr. McKinzie purchased Wardflex in connection with building his home in

2011.

        6.    Plaintiff and homeowner Tim Worstell is a post-2006 consumer of Ward’s

Wardflex yellow-jacketed CSST, and is a citizen and resident of Columbia, Boone County in the

State of Missouri. Mr. Worstell purchased Wardflex in connection with building his home in

2015.

        7.    Plaintiff and homeowner Cedar Deraps is a post-2006 consumer of Titeflex’s

GasTite yellow-jacketed CSST, and is a citizen and resident of Jamestown, Moniteau County in

the State of Missouri. Mr. Deraps purchased GasTite in connection with remodeling his house in

2007, which he did himself and not through a contractor.

        8.    Plaintiff and homeowner Casey Wasser is a post-2006 consumer of Titeflex’s

GasTite yellow-jacketed CSST, and is a citizen and resident of California, Moniteau County in




                                               3

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 3 of 43
the State of Missouri. Mr. Wasser purchased GasTite in connection with building his house in

late 2014 through early 2015.

       9.      Plaintiff and homeowner Tammy Volkart is a post-2006 consumer of Omega

Flex’s TracPipe yellow-jacketed CSST, and is a citizen and resident of California, Moniteau

County in the State of Missouri. Ms. Volkart bought TracPipe in connection with the purchase

of her just constructed house in September 2007.

       10.     Plaintiff and homeowner James Rehm is a post-2006 consumer of Omega Flex’s

TracPipe yellow-jacketed CSST, and is a citizen and resident of Pulaski County in the State of

Missouri. Mr. Rehm purchased TracPipe in connection with building his house in 2011.

       11.     Plaintiff and homeowner Ron Metzgar is a post-2006 consumer of Omega Flex’s

TracPipe yellow-jacketed CSST, and is a citizen and resident of Pulaski County in the State of

Missouri. Mr. Metzgar purchased TracPipe in connection with building his house in 2009.

       12.     Plaintiff and homeowner Bobbie Lee is a post-2006 consumer of Omega Flex’s

TracPipe yellow-jacketed CSST, and is a citizen and resident of St. Charles County in the State

of Missouri who previously resided in Franklin County in the State of Missouri. Ms. Lee

purchased TracPipe in connection with building her house in 2009 in Franklin County in the

State of Missouri.

       13.     Plaintiff and homeowner Brian Immekus is a post-2006 consumer of Omega

Flex’s TracPipe yellow-jacketed CSST, and is a citizen and resident of Franklin County in the

State of Missouri. Mr. Immekus purchased TracPipe in connection with building his house in

2011 through 2012.

       14.     Plaintiff Amazing Grace Community Church is a post-2006 consumer of Ward’s

Wardflex yellow-jacketed CSST in Crawford County in the State of Missouri. Amazing Grace



                                               4

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 4 of 43
Community Church purchased Wardflex in connection with building the church in

approximately 2008-2009.

       15.     Defendant Omega Flex, Inc. (“Omega Flex”) is a company that develops, sells,

markets or distributes yellow CSST in the State of Missouri, but is incorporated and with its

principal place of business in the Commonwealth of Pennsylvania.

       16.     Defendant Ward Manufacturing, LLC. (“Ward”) is a is a company that develops,

sells, markets or distributes yellow CSST in the State of Missouri, but is a Pennsylvania

corporation.

       17.     Defendant Titeflex Corporation (“Titeflex”) is a company that develops, sells,

markets or distributes yellow CSST in the State of Missouri, but is incorporated and with its

principal place of business in the State of Connecticut.

                                       JURISDICTION AND VENUE

       18.     This is a Class Action lawsuit seeking monetary damages and injunctive relief

pursuant to Federal Rule of Civil Procedure 23.

       19.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(a) because the amount in controversy exceeds $75,000 and the parties are citizens

of different states. Furthermore, jurisdiction is conferred upon this Court pursuant to the Class

Action Fairness Act in that damages exceed more than $5,000,000 in the aggregate, and the

parties are citizens of different states. 28 U.S.C. § 1332(d)(2).

       20.     This Court has personal jurisdiction because defendants’ contacts with the forum

are continuous and substantial and because the claims of plaintiffs and the Class arise out of

defendants’ contact with the forum. Furthermore, defendants have availed themselves of the

privilege of conducting business in Missouri and this forum, and, as explained elsewhere in this

Complaint, defendants have committed affirmative tortious acts within the State of Missouri and

                                                  5

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 5 of 43
this forum, and have violated Missouri’s Merchandising Practices Act. Service can be had upon

the named defendants through application of the Missouri long-arm statute and as outlined

above.

         21.     Plaintiffs are all citizens of the State of Missouri and residents of this judicial

district.

         22.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

defendants engage in continuous and systematic activities within the State of Missouri and in this

forum. Specifically, as provided by 28 U.S.C. §1391(c), defendants are companies that are

deemed to reside in this District. Moreover, a substantial part of the events and omissions giving

rise to the claims alleged herein occurred in this District.

         23.     Service has been properly effected, and this Court has in-personam jurisdiction

over the defendants under the applicable federal statutes and state long-arm statutes.

                                   FACTUAL BACKGROUND

A.       Yellow CSST

         24.     Since the early 1990s, the defendants have been selling a flexible gas piping

system in the United States, including Missouri, known as Corrugated Stainless Steel Tubing

(“CSST”). CSST is vastly thinner than traditional black iron pipe gas delivery systems that have

been used by plumbers across the United States for more than 100 years.

         25.     Yellow CSST consists of continuous, flexible stainless-steel pipe encased in a

polymer outer (yellow) jacket.        This jacket is not required by the CSST manufacturing

specification, ANSI LC-1, but defendants sell and sold it with this jacket. The jacket serves two

purposes: 1) the yellow color identifies the line as a fuel gas line; and 2) by “filling in” the

external corrugations, it makes the CSST easier to pull over rough or sharp edges during

installation. As readily acknowledged by defendants, today there are hundreds of millions of feet

                                                  6

            Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 6 of 43
of this product in more than 10 million homes across the country.

       26.     Since 1998, the CSST defendants have known that the yellow-jacketed CSST

products they each design, manufacture, and sell to the public, are prone to catastrophic failure

when exposed to electrical energy. All yellow CSST, including that purchased by class members

and plaintiffs, is susceptible to failure in several ways: (1) electrical arcing from household

appliances and the home’s electrical circuitry; (2) indirect lightning strike; (3) lightning strike to

one of the utility services supplying the house; and (4) direct lightning strike to the house. Yet

defendants have sold yellow CSST as a product that safely transports fuel gas without inherent

defects that create risk of fire or explosion, which is the purpose of the product.

       27.     Traditional black iron pipe has a wall thickness of .12 inches, while CSST has a

wall thickness of .008 inches. Lightning damage to black iron pipe is usually so small that it is

only visible with microscopic analysis, and the limited, small pit does not leak gas which would

be subject to ignition. There are no reported instances of black iron pipe utilized to transport fuel

gas failing from lightning.

       28.     In contrast, when electricity contacts CSST, the product fails due to its design and

physical properties. The CSST tubing is so thin it is highly susceptible to perforation when

exposed to even moderate voltage. Any electrical energy source sufficient to cause an “arc”

between the CSST and any nearby conductive material – e.g., metal wiring, metal fasteners,

metal bolts, etc. – which concentrates the voltage at a point may puncture or melt a hole in the

thin tubing. The yellow jacket itself actually focuses electrical energy onto the surface of the

CSST, exacerbating the problem.

       29.     The minimal amount of energy emitted that is required to generate the “arc” is the

same as one would find in ordinary household electric current and can emanate from an ordinary



                                                  7

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 7 of 43
household appliance.

       30.     The insulative yellow jacketing is unnecessary and heightens the danger so much

that expert testing has concluded that unjacketed CSST would be better than having the yellow

CSST. Indeed, unjacketed CSST is as much as 25 times more resistant to puncture from

exposure to electrical energy than yellow-jacketed CSST.

       31.     Furthermore, experts have noted that installation practices render the jacketing a

poor mechanism for insulating the metal tubing and preventing leaks and fires. Defendants

admit that the yellow jacketing is easily torn, punctured and ripped during installation when, for

example, it may be dragged through the attic in a home.

B.     Defendants Were Aware of the Danger of Yellow CSST

       32.     Defendants have long been aware of the dangers described herein associated with

all yellow CSST and were aware of the dangers before January 1, 2007 and before plaintiffs

herein purchased yellow CSST. Defendants have, for example, manifested their knowledge as

follows:

       a.      In 2004, Defendant Omega Flex submitted a patent application for “Conductive

Jacket for Tubing,” in which it stated with regard to the existing tubing (i.e. the yellow jacketed

CSST) “the jacket is made from an insulative material. In the event that the piping is introduced

to an electrical charge (e.g., from direct or indirect lightning), charge accumulates on the jacket

and can burn through the jacket to the tubing resulting in a breach of the tubing.”

       b.      In 2009, Defendant Titleflex submitted a patent application for “Energy

Dissipative Tubes” to “fix” yellow CSST. In that application, Titeflex stated: “Oftentimes,

electrical currents will occur from inside the structure….This can result in an electrical flashover

or arc between the adjacent systems.” Titeflex acknowledged that “[i]t is possible that a flash

like this can cause enough heat generation to melt a hole in the CSST, allowing fuel gas to
                                                 8

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 8 of 43
escape. This scenario is worsened by the dielectric jacket that often surrounds the CSST. This

jacket only typically breaks down in a very small area, creating a pinhole as a result of the

flashover. This phenomenon focuses the flash and concentrates the heating of the stainless steel

inside.    The result is a reduced capability of the CSST to resist puncture from flashover

compared to un-jacketed pipe.”

          c.    In their Yellow CSST Safety Campaign bulletin developed in early 2007,

defendants acknowledged that “if lightning strikes on or near a structure” the electrical current

“can travel through the structure’s gas piping system and cause a leak, and in some cases a fire.”

          d.    Robert Torbin, the Director of Codes & Standards for Omega Flex and the self-

proclaimed “Godfather of CSST” prepared a guide for the design and installation of CSST,

published in September 2008, in which he referenced yellow CSST dangers from electrical fault,

and lightning strikes, but clarified that “[bonding and grounding] guidelines are intended to

reduce the risk of damage to the CSST system based on indirect lightning strikes only.” See

Exhibit E: ELECTRICAL BONDING OF CSST SYSTEMS, attached hereto and incorporated herein.

          e.    In a National Fire Protection Association (NFPA) proposed Tentative Interim

Amendment, published in 2009, Mr. Torbin further noted the dangers associated with CSST:

“There have been numerous accounts of damage to corrugated stainless steel tubing from both

direct and indirect lightning strikes on or near residential structures containing this type of gas

piping system. The damage is consistent: an arc-induced perforation is created through the tubing

wall from a voltage imbalance between the CSST and another electrically conductive system in

close proximity. Fires are often associated with this type of damage and have resulted in partial

or total losses of property.” See Exhibit F: 2009 NFPA SUBMISSION - TENTATIVE INTERIM

AMENDMENT 941, attached hereto and incorporated herein.



                                                9

          Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 9 of 43
       f.      James Dickens, Ph.D, P.E., an expert electrical engineer retained by Omega Flex

to testify against a proposed building code standard for Lubbock, Texas that Omega Flex’s new

black CSST product, FlashShield, could not meet, testified before the Lubbock City Council on

May 12, 2016 that:

                I think all of the pipes that offer the lightning protection, to varying
       degrees, are more than acceptable.
                Unfortunately, I have yellow pipe in my house. My children, I have two
       young children, and we are going to work on getting it out of there. I’ve known
       I’ve had it for a while. And, you know, in the interim, when there is a lightning
       strike, the kids are instructed to go outside. And, we will replace it. But I would
       replace it with any of the lightning resistant materials. And so, again, I’m not
       criticizing that material, saying it’s not acceptable. I think it is more than
       acceptable, but I think the standard as Lubbock has it now and the codes
       committee has written it, is not quite where it needs to be. You see the yellow
       pipe that was here, that yellow pipe, obviously, got a hole in it. And the yellow
       CSST has been shown to fail at .1 coulombs. That is nothing. That – that is
       awful. That is so dangerous. This is a dangerous product. There is no question
       about that.

Plaintiffs allege that Dr. Dickens statements about yellow CSST recited above are true and that

defendants, like their expert, were well aware that there is no question that yellow CSST is a

dangerous product and familiar with the earlier testing referred to by Dr. Dickens.

       33.     Defendants were also made aware of the dangers of yellow CSST alleged herein

in litigation alleging that yellow CSST was a dangerous product subject to failure from electrical

insult, including Lovelis, et al. v. Titeflex Corporation, Ward Manufacturing, Inc., Omegaflex,

Inc., et al., Case No. CIV-2004-211, Circuit Court of Clark County, Arkansas, filed in 2004.

C.     Defendants Made False Statements to Mislead Consumers and the Market about the
       Safety of Yellow CSST

       34.     Despite knowing these safety risks, defendants concertedly and repeatedly made

false and misleading statements to the public about the safety of yellow CSST. Indeed, the

defendants sold millions of feet of yellow CSST for millions of dollars more in profits after

having confirmed the dangers of yellow CSST.
                                                10

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 10 of 43
        35.      So that they could continue to market and sell yellow CSST, the defendants

represented to the public as part of an agreed settlement of the prior Lovelis class action in 2006

that specified “bonding and grounding” of yellow-jacketed CSST provided a viable solution to

the risk of injury, damage and fire due to lightning electrical flashover and arcing propensities.

Defendants agreed to require a direct method of electrical bonding of their products within their

respective Design and Installation Guides (“D&I Guides”) and to provide notification to

consumers warning them of the dangers associated with the continued use of yellow-jacketed

CSST.         However, the bonding and grounding claims made and still made by defendants

misleads consumers regarding protection from indirect lightning strikes, electrical arcing

possible from household currents and direct lightning strikes. The yellow jacketing placed on

the CSST actually focuses the electrical energy from a lightning strike onto the surface of the

CSST making bonding and grounding a worthless “fix” to the danger. Rather than honestly warn

consumers about the dangers of yellow CSST, defendants failed to mention the danger of CSST

failure from arcing at levels of household currents and emphasized a “fix” that is not a “fix”.

        36.      In 2008, Robert Torbin, then a principal of Cutting Edge Solutions (and now an

employee of Defendant Omega Flex), published what was described as a “guide” for the design

and installation of electrical bonding for a CSST system. See Exhibit E: ELECTRICAL BONDING

OF CSST SYSTEMS.      Defendants were aware of this guide and aware that bonding and grounding

could only reduce, not eliminate the risk of damage to the CSST system based on indirect

lightning strikes only.

        37.      In this “guide”, Torbin explicitly noted that although the installation instructions

of each commercially available CSST system required the direct bonding of the yellow-jacketed

CSST system, these CSST installation requirements were affected by differences in the



                                                  11

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 11 of 43
accessories and components. See id. Torbin thereafter submitted a Tentative Interim Amendment

(“TIA”) to the appropriate National Fire Protection Association (NFPA) committee to revise

250.104 of the 2008 and proposed 2011 Edition of the NFPA 70. See Exhibit F: 2009 NFPA

SUBMISSION - TENTATIVE INTERIM AMENDMENT 941.

       38.    The Tentative Interim Amendment #941 (“TIA 941”) falsely represented that

“[t]he CSST industry has performed laboratory testing and engineering analysis on direct

bonding that demonstrates a significant reduction in the potential for arc-induced damage to

CSST when energized by lightning energy.”

       39.    TIA 941 was not approved, and Mr. Torbin appealed to the NFPA Standards

Council. The Council found no basis to issue the TIA, and it further requested the organization

of a Council task group, in part to identify potential research or data needs. See Exhibit G,

attached hereto and incorporated herein.

       40.    The CSST Task Group reported to the NFPA Standards Council that it had sought

information on the purported “research” allegedly supporting the sufficiency of the CSST

bonding requirements, including any research performed by or on behalf of any CSST

manufacturers. Although this information was specifically requested, the CSST Task Group

reported that the information provided to it from the manufacturers was of “limited value” and

“did not provide enough information for the CSST Task Group to ascertain that the proposed

bonding remedy will provide adequate protection from lightning induced surges.” See Exhibit H

attached hereto and incorporated herein.

       41.    The Standards Council directed that the CSST industry or others advocating the

continued use of CSST in gas piping systems should validate the safe use of the product through

“independent third-party validated research and testing” that could be reviewed and evaluated by



                                              12

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 12 of 43
the standards developers in a timely way. Id.

       42.    The CSST proponents, including defendants, initially chose to utilize the services

of the Fire Protection Research Foundation, and the Foundation initiated activities that resulted

in a proposal entitled “Validation of Installation Methods for CSST Gas Piping to Mitigate

Lightning Related Damage, Phase I (April 2011) – the “Phase I Report. See Exhibit I: NFPA

Final Decision D#12-15, attached hereto and incorporated herein. The proposal constituted a

review and gap analysis to inform a future research project designed to validate the proposed

installation methods touted by the CSST defendants as a “solution” to the yellow CSST dangers.

See id. The Foundation further prepared the “Validation of Installation Methods for CSST Gas

Piping to Mitigate Lightning Related Damage, Phase II, Proposal V2 (November 2011) – the

“Phase II Test Plan”. The Research Foundation solicited and incorporated input from the NFPA

CSST Task Group and the NFPA Technical Committee in order to ensure that the test plan

would meet the needs of the standards developers. See id.

       43.    The Research Foundation proceeded to solicit funding to carry out the proposed

test plan. A delay was noted by the Standards Council as the Research Foundation waited for the

industry’s response and engaged in discussions with industry representatives regarding the scope

of the proposed test plan. Ultimately, the CSST industry, and defendants, objected to the scope

of the test plan, particularly to the implementation of a test to evaluate the response to a

simulated arc from a home electrical system. See Exhibit I: NFPA FINAL DECISION D#12-15.

“The Research Foundation declined to revise the test plan to eliminate this test and sometime in

early April of 2012, CSST industry representatives notified the Research Foundation that it had

been decided not to proceed with the project at the Research Foundation.” Id. Defendants were

seeking to avoid any testing or disclosure of the impact of arcs from home electrical systems, as



                                                13

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 13 of 43
had that danger been made public, defendants could not have continued to market and sell yellow

CSST as safe.

        44.     In a letter dated April 9, 2012, an AHRI representative provided an “update” to

the Standards Council regarding actions taken within the “CSST industry” to comply with the

directives of NFPA FINAL DECISION D#10-02. Although nearly two years had passed since the

Standards Council’s request for a “timely” response to the lack of independent validation of the

bonding and grounding “solution,” the letter “asserted, without support, that the Phase I Reports

results validated the appropriateness of using bonding to protect CSST against lightning induced

arcing damage.” The letter made no mention of the CSST defendants’ disagreement with the

Phase II Test Plan, or the resulting decision to separate from the Research Foundation. See

Exhibit I: NFPA FINAL DECISION D#12-15. Instead, the letter indicated that the CSST

manufacturers agreed to fund additional research in an unspecified “Phase II Project,” and in so

doing identified the Gas Technology Institute (“GTI”) and PowerCET Corporation (“Powercet”)

as providing testing in support of the Project, among others. Id.

        45.     During this timeframe, and since 2007, defendants jointly engaged in a national

“Yellow CSST Safety Campaign,” affirmatively representing to the public, government agencies

and officials, fuel gas trade associations, the construction industry, Fire Marshalls, home

inspectors and regulators, insurance commissioners, and insurance industry associations that

additional bonding and grounding of yellow-jacketed CSST gas systems will eliminate damage

and failure of that product when exposed to lightning energy. See Exhibit D: YELLOW CSST

SAFETY CAMPAIGN ACTIVITY UPDATE/ACTIONS 2013, attached hereto and incorporated herein.

However, the “fix” does nothing to protect homeowners from the risk of explosion or fire as a

result of a direct or indirect lightning strike or due to electrical arcing.



                                                   14

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 14 of 43
       46.     As a part of their unified “Yellow CSST Safety Campaign,” the CSST defendants

acknowledged, but misleadingly minimized, the risk that if lightning strikes “on or near a

structure” the electrical current can travel “through the structure’s gas piping system and cause a

leak, and in some cases a fire.” See Exhibit B - YELLOW CSST SAFETY CAMPAIGN BULLETIN,

attached hereto and incorporated herein. However, despite defendants’ awareness that there are

two forms of damaging lightning strikes: direct strikes – where lightning attaches to the

home/structure and indirect strikes – where lightning strikes nearby a structure, the Bulletin

significantly omits the reality that bonding and grounding does not protect the structure from

direct strikes, nor is there any reference to the limitations on conduction by the yellow-jacketed

system. Instead, the Bulletin generically, and misleadingly, associates bonding and grounding

with an unquantified reduction of an unspecified risk based broadly on “lightning activity.” See

Exhibit B - YELLOW CSST SAFETY CAMPAIGN BULLETIN.

       47.     The “Safety Campaign” materially omits the critical fact that the yellow jacket on

the CSST actually helps cause damage when arcing occurs. The defendants are aware of

industry expert opinions that the yellow CSST has no conductive value at all (meaning it does

not distribute the electric charge); instead, the yellow-jacketing serves to focus the energy from

an arc into the weakest points of the yellow-jacketing, disintegrating those points first and

exposing the metal tubing to further energy, causing holes or perforations in the gas line, which

can cause gas to leak from the tube and ignite.

       48.     The solution defendants proffer, bonding and grounding, is a false and illusory

“fix” for the admitted lightning risks. Starting in 2007 and through today, the CSST defendants

represent to the public at large, to encourage and enable sales of yellow CSST, that: “Proper

bonding and grounding will reduce the risk of damage and fire from a lightning strike.”



                                                  15

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 15 of 43
http://www.csstsafety.com/CSST-solution.html. See Exhibit A, attached hereto and incorporated

herein, p.4: WWW.CSSTSAFETY.COM; see also Exhibit C- GASTITE TECHNICAL BULLETIN TB2007-

01-01-26-07, attached hereto and incorporated herein; WARDFLEX TECHNICAL BULLETIN #16-

2007; OMEGA FLEX TRACPIPE 2007 INSTALLATION GUIDE §4.10; 4.10A. This representation

implicitly indicates protection from both a direct and indirect lightning strike, yet defendants

know that such intended inference is wholly inaccurate.

       49.        Defendants also promoted bonding and grounding as a safety fix to numerous

agencies, including code and building officials, state and federal legislators, home inspection

organizations, Governors, local, state and national fire marshals, fire commissioners, and

Attorneys General. They did so to be able to continue selling and marketing yellow CSST and

make sure building codes, regulations, and statutes did not prohibit the use of yellow CSST to

carry fuel gas.

       50.        The defendants thereafter jointly conspired and cooperated in the creation of what

is commonly referred to as the “2013 GTI Final Report.”

       51.        In their 2013 GTI Final Report defendants further promulgated the false notion

that bonding and grounding is a solution to the dangers associated with yellow CSST.

       52.        Not only is the Report fundamentally and materially incorrect, but by the

intentional design of defendants and the CSST industry it is limited to addressing energy transfer

from indirect lightning strikes.         Additionally, among other inaccuracies, the pertinent

calculations in the Report are off by a factor of 10x, rendering the safety conclusions false and

misleading.

       53.        When the conclusions in the report are recalculated using the correct figures, it is

unassailable that bonding and grounding will not provide a reasonable level of safety in the event



                                                   16

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 16 of 43
of a nearby lightning strike.

       54.     In an October 2015 proposed revision to the GTI Report, GTI acknowledged that

the prior report was unreliable because the calculations were inaccurate and were based on

unsubstantiated methodologies. See Exhibit J, attached hereto and incorporated herein.

       55.     The woefully inaccurate 2013 GTI Final Report was submitted by defendants and

their agents to state and federal legislators, home inspection organizations, Governors, local,

state and national fire marshals, fire commissioners, Attorney Generals, regulatory agencies,

members of trade industry groups, and countless others. They did so to be able to continue

selling and marketing yellow CSST and make sure building codes, regulations, and statutes did

not prohibit the use of yellow CSST to carry fuel gas. The false 2013 GTI report is relied upon

in their ongoing marketing efforts and “Safety Campaign,” and the defendants continue to this

day to capitalize on their 2009 decision to not use an independent, third-party research group to

validate the bonding and grounding safety “solution.” Furthermore, the CSST defendants used

this same misinformation to block legislation that would have banned yellow CSST or required

other products to be used, arguing that bonding and grounding should be legislatively adopted as

the proper standard in light of the 2013 GTI Final Report.

       56.     The representations to consumers, regulatory agencies, contracting groups,

legislators, and others were and are made without valid testing and verification to support

defendants’ safety claims. Not only is defendants’ claim that bonding and grounding prevents

arcing unsubstantiated, it is actually false. Bonding and grounding as set forth in the CSST

defendants’ Design and Installation Guides, and purportedly validated by the inaccurate 2013

GTI Final Report, are ineffective to prevent the danger of arcing that causes holes, leaks, fires

and explosions.



                                               17

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 17 of 43
       57.     Defendants’ intentional, ongoing, and systematic disinformation “safety

campaign,” begun in 2007, was intended to hide and conceal the true dangers of CSST from

plaintiffs and class members, and was designed to lull consumers into purchasing CSST, or

homes that contain CSST, by falsely representing and/or omitting facts to misleadingly make it

appear that CSST is not as inherently dangerous as it actually is. It was and is a vital part of

defendants’ marketing and sale of yellow CSST and was undertaken in connection with the sale

and advertising of yellow CSST.

                                     CLASS ALLEGATIONS

       58.     Plaintiffs repeat and re-allege the allegations of all other paragraphs in this

complaint as if fully set forth herein.

       59.     Plaintiffs bring the below causes of action individually and on behalf of others

who are similarly situated pursuant to Federal Rule of Civil Procedure 23(a), (b).

       60.     The putative class for Counts I, II and III is: all persons who purchased for

personal, family or household purposes yellow CSST or a structure with yellow CSST in the

State of Missouri between January 1, 2007 and the date of class certification (“Missouri

Consumer Class”).

       61.     The putative class for Counts IV and V is: all persons in the United States who

purchased for personal, family or household purposes, Yellow CSST or a structure with Yellow

CSST between January 1, 2007 and the date of class certification (“Nationwide Class”).

       62.     Further, proposed additional subclasses may ultimately be defined at a later time.

       63.     Excluded from all Classes are:




                                                18

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 18 of 43
       (a)      federal, state, and/or local governments, including, but not limited to, their

departments, agencies, divisions, bureaus, boards, sections, groups, counsels, and/or

subdivisions;

       (b)      any entity in which defendants have a controlling interest, to include, but not

limited to, their legal representative, heirs, and successors;

       (c)      any member of the law firms or the Court or their respective staff or employees;

       (d)      Persons who timely opt out of this proceeding using the correct protocol for

opting out that will be formally established by this Court.

       (e) Persons whose homes were damaged or destroyed because of CSST related fires or

explosions, inclusive of subrogated carriers.

       64.      Numerosity – Rule 23(a)(1). Upon information and belief, the Nationwide Class

consists of hundreds of thousands of purchasers dispersed throughout the United States, and the

Missouri Class consists of thousands of purchasers throughout the State of Missouri.

Accordingly, it would be impracticable to join all members of the Classes before the Court.

       65.      Predominance and Commonality – Rule 23(a)(2); (b)(3). There are numerous

and substantial questions of law or fact common to all members of the Classes that predominate

over any individual issues. Included within the common questions of law or fact are:

                a.     Whether defendants made misleading and/or false statements concerning

                       the safety of yellow CSST;

                b.     Whether defendants’ actions alleged herein constitute an unlawful practice

                       under the MMPA;

                c.     Whether defendants’ actions alleged herein constitute an unfair practice

                       under the MMPA;



                                                  19

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 19 of 43
               d.      Whether defendants’ actions alleged herein were unethical, oppressive, or

                       unscrupulous;

               e.      Whether defendants’ actions alleged herein constituted concealment or

                       omission of any material fact;

               f.      Whether defendants’ actions alleged herein present a risk of substantial

                       injury to consumers;

               g.      Whether defendants engaged in the alleged acts in furtherance of the

                       alleged conspiracy;

               h.      Whether, and to what extent, injunctive relief should be granted to prevent

                       such conduct in the future;

               i.      Whether defendant has been unjustly enriched by the sale of the yellow

                       CSST to the plaintiff and members of the Classes;

               j.      whether plaintiff and members of the Classes have sustained damages as a

                       result of defendant’s unlawful conduct; and

               k.      The proper measure of damages sustained by plaintiff and members of the

                       Classes.

       66.     Typicality – Rule 23(a)(3). The claims of the plaintiffs are typical of the claims of

members of the Classes, in that they share the facts referenced in this complaint and legal claims

and remedial theories with members of the Classes, the claims of plaintiffs and the class

members arise from the same events or course of conduct, there is a sufficient relationship

between the damage to plaintiffs and defendants’ conduct affecting members of the Classes, so

that they have suffered the same injuries as the Classes, and plaintiffs share the interests of other

members of the Classes in this litigation.



                                                 20

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 20 of 43
       67.     Adequacy of Representation – Rule 23(a)(4). Plaintiffs will fairly and adequately

protect the interests of members of the Classes and have retained counsel experienced and

competent in the prosecution of complex class actions, including complex questions that arise in

consumer protection litigation. Furthermore, plaintiffs do not have any conflicts of interest

which will adversely affect the interests of the class.

       68.     Superiority – Rule 23(b)(3). A class action is superior to other methods for the

fair and efficient adjudication of this controversy, since individual joinder of all members of the

Classes is impracticable and no alternative method of adjudication of the claims asserted herein

is more fair, efficient and manageable for at least the following reasons:

       (a).    The joinder of thousands of geographically diverse individual Class Members is
               impracticable, cumbersome, unduly burdensome, and a waste of judicial and/or
               litigation resources;

       (b)     There is no special interest by Class Members in individually controlling
               prosecution of separate causes of action;

       (c)     Class Members’ individual claims now may be relatively modest compared with
               the expense of litigating the claim, thereby making it impracticable, unduly
               burdensome, expensive, if not totally impossible, to justify individual Class
               Members addressing their losses;

       (d)     When defendants’ liability has been adjudicated, claims of all Class Members can
               be determined by the Court and administered efficiently in a manner which is far
               less erroneous, burdensome, and expensive than if it were attempted through
               filing, discovery, and trial of all individual cases;

       (e)     This Class Action will promote orderly, efficient, expeditious, and appropriate
               adjudication and administration of class claims to promote economies of time,
               resources, and the available pool of recovery;
       (f)     This Class Action will assure uniformity of decisions among Class Members;

       (g)     Without the Class Action, Class Members will go without restitution or money
               damages;

       (h)     Without this Class Action, defendants will reap the benefits of profits from their
               illegal conduct;



                                                 21

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 21 of 43
       (i)      The resolution of this controversy through this Class Action presents fewer
                management difficulties than individual claims filed in which the parties may be
                subject to varying and different adjudications of their rights;

       (j)      Injunctive relief will be available to protect all future consumers from the sale,
                marketing, and/or distribution of defective products and further from defendants’
                false and misleading statements regarding the safety of Yellow CSST.

       (k)      This action presents no difficulty that would impede its management by
                the Court as a class action, which is the best available means by which
                plaintiffs and members of the Classes can seek redress for the harm caused
                to them by defendants.

       69.      Because plaintiffs seek relief for all members of the Classes, the prosecution of

separate actions by individual members would create a risk of inconsistent or varying

adjudications with respect to individual members of the Classes, which would establish

incompatible standards of conduct for defendants.

       70.      Further, bringing individual claims would overburden the Courts and be an

inefficient method of resolving the dispute which is the center of this litigation. Adjudications

with respect to individual members of the Classes would, as a practical matter, be dispositive of

the interest of other members of the Classes who are not parties to the adjudication and may

impair or impede their ability to protect their interests. As a consequence, class treatment is a

superior method for adjudication of the issues in this case.



                                      CAUSES OF ACTION

                                            COUNT I

             VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT -
                 (MISREPRESENTATIONS AND FALSE STATEMENTS)

       71.      Plaintiffs repeat and re-allege the allegations of all other paragraphs in this

complaint as if fully set forth herein.

       72.      Plaintiffs bring this claim individually and on behalf of the Missouri Consumer
                                                 22

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 22 of 43
class for defendants’ violations of the MMPA.         The MMPA “is designed to regulate the

marketplace to the advantage of those traditionally thought to have unequal bargaining power as

well as those who may fall victim to unfair practices.” Huch v. Charter Commc’ns Inc., 290

S.W. 3d 721, 725 (Mo. banc. 2009). The MMPA provides that it is unlawful to “act, use or

employ . . . deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

the concealment, suppression, or omission of any material fact in connection with the sale or

advertisement of any merchandise in trade or commerce . . . .” § 407.020.1, RSMo. Defendant’s

conduct as described herein constitutes an unlawful practice under the MMPA and the act, use or

employment of deception, fraud, false pretenses, false promises, misrepresentation, unfair

practices and/or the concealment, suppression, or omission of any material facts in connection

with the sale or advertisement of any merchandise in trade or commerce in that defendants, in

marketing yellow CSST and making sure they are able to sell yellow CSST, made and still make

the false statement and material misrepresentation that the yellow CSST they manufacture and

sell is safe and not defective. Furthermore, they denied and continue to deny the inherent

dangers in yellow CSST.

       73.     The MMPA applies to acts committed “before, during or after the sale,

advertisement or solicitation” of merchandise, and provides a cause of action for “any

person who purchases or leases merchandise primarily for personal, family or household

purposes.” Section 407.020 is intended to supplement the definitions of common law fraud

to “preserve fundamental honesty, fair play and right dealings in public transactions.”

       74.     In addition to defendants’ misrepresentations and false statements set out

previously in this Complaint regarding the safety of yellow CSST, their testing of yellow

CSST, the efficacy of bonding and grounding to prevent failure of yellow CSST when



                                                23

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 23 of 43
exposed to electrical current and their disclaimer of defects, all of which were in connection

with the sale and marketing of yellow CSST, the defendants jointly own and control the

website WWW.CSSTSAFETY.COM, which they instituted in approximately 2009 and still

operate in the same form with the same statements noted below. This website is used in

connection with the marketing and sale of yellow CSST and is intended for and available to the

public at large. It begins with a section extolling the supposed benefits of yellow CSST over

“the traditional method.” It also attempts to justify the admittedly “more expensive” yellow

CSST purchase by claiming its “overall cost is less when factoring in labor and installation.”

Even the name of the website is designed to convince consumers that yellow CSST is safe.

Attached hereto and incorporated herein is Exhibit A, printouts of material contained on

defendants’ website WWW.CSSTSAFETY.COM. Defendants’ website notes “Areas with high

lightning risk include but are not limited to: …Missouri…”, and contains the following

statements:

           a.   “Properly bonding and grounding the Corrugated Stainless Steel Tubing (CSST)

significantly reduces the risk of damage and fire from a lightning strike.”).

           b.   “Lightning is a highly destructive force. Even a nearby lightning strike that does

not strike a structure directly can cause all electrically conductive systems in the structure to

become energized. Nearby lightning strikes can result in a power surge that can damage certain

gas tubing systems and ultimately cause a fire. Properly bonding and grounding the Corrugated

Stainless Steel Tubing (CSST) significantly reduces the risk of damage and fire from a lightning

strike.”

           c.   Upon clicking a tab entitled “CSST Safety”, the reader encounters a heading of

“CSST SAFETY SOLUTION”, under which is stated: “Proper bonding and grounding will



                                                 24

           Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 24 of 43
reduce the risk of damage and fire from a lightning strike.”

       d.      Under the “frequently asked questions” section, the website poses the question “Is

CSST safe to use in my home?”, and answers “CSST is safe when properly installed.”

       75.     These statements on defendants’ CSSTSAFETY website are false, incorrect,

misleading, create a false impression, and are not in accord with the facts. They constitute

misrepresentations and deception under the MMPA and supporting regulations, including 15

CSR 60 – 9.020 (Deception in General) and 15 CSR 60 – 9.070 (Misrepresentation in General).

Yellow CSST is not safe, even if installed in accordance with defendants’ D&I Guide

instructions on bonding and grounding. Bonding and grounding does nothing to protect from

direct lightning strikes (and such protection is at least implied in the above statements, which

refer to the risk of damage and fire from “lightning strikes”).          Furthermore, bonding and

grounding does not provide a reasonable level of safety in the presence of nearby lightning

strikes, and is ineffective to prevent the danger of electrical arcing that causes holes, leaks, fires,

and explosions associated with CSST.

       76.     Defendant’s false statements and misrepresentations as set forth in this Complaint

are material in that they relate to matters that are important to consumers and/or are likely to

affect the purchasing decisions or conduct of consumers, including plaintiff and members of the

Missouri Consumer class. Builders would not recommend, and consumers would not purchase,

yellow CSST if they knew that bonding and grounding does not make yellow CSST safe to use.

       77.     In violation of the MMPA, Defendant used and employed deception, fraud, false

pretense, misrepresentation, unfair practices and/or the knowing concealment, suppression or

omission of material facts in connection with its sale and advertisement of yellow CSST.

       78.     Plaintiff and members of the Missouri Consumer Class purchased the yellow



                                                  25

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 25 of 43
CSST for personal, family, or household purposes.

       79.     Plaintiff and the Missouri Consumer Class members suffered an ascertainable loss

and economic damages as a result of Defendant’s unlawful conduct in that the product they and

other class members purchased was worth less than the product they thought they had purchased

and would have received had defendants’ representations been true and the product been as

represented.   Plaintiffs have also been damaged in that they paid for a worthless and

dangerous product (yellow CSST).

       80.     By falsely and deceptively representing yellow CSST, defendants have caused

economic harm to plaintiffs and all other consumers who have purchased yellow CSST.

Plaintiffs and these other consumers have been deprived of the benefit of the bargain by

purchasing yellow CSST which was represented as safe and non-defective, but is worth less than

fuel gas pipe of this character and quality because the yellow CSST is designed with the inherent

defects alleged herein which make them susceptible to failure when exposed to electrical insult.

The design defect in the yellow CSST places a stigma on homes that have the product installed,

and reduces their marketability and resale value. The ineffectiveness of bonding and grounding

to eliminate the inherent defects alleged herein also places consumers in a position of bearing the

cost for alternative repairs. Under the benefit of the bargain model, plaintiffs and class members

are entitled to recover the lesser amount of (1) the dimunition in value of the homes with yellow

CSST, or (2) the cost of repair to bring the yellow CSST into conformance with defendants’

representations that yellow CSST can be safely used, or (3) the cost of alternative remedial

measures to remove the danger of yellow CSST from the homes, such as replacing the yellow

CSST with a product that will safely transport fuel gas, installing a lightning protection system

that meets code standards, or switching the home from gas to electric utilities. (See further



                                                26

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 26 of 43
supporting factual allegations in this regard in the following paragraph).

       81.     Plaintiffs and the Missouri Consumer Class members also suffered an

ascertainable loss and economic damages as a result of Defendant’s unlawful conduct in that

their home’s value is decreased because of the presence of yellow CSST. Among other facts

supporting that allegation are the following:

       a.      The International Association of Fire Chiefs Fire and Life Safety Section

proposed, and the IAFC Board of Directors adopted, a position statement, attached hereto as

Exhibit K, and incorporated herein, which states as follows: “[t]he Fire and Life Safety Section

strongly urges the IAFC and its members to support the adoption of the following recommended

changes in legislation: … “[p]ropose new real property transfer regulations in each state that

would require homeowners to disclose the installation and hazards of CSST that do not meet LC

1027 [newly established product standard already developed, but not yet recognized by model

codes or product testing agencies] in homes located in areas with a ground flash density greater

than 4 flashes/km²/yr as recorded by the National Lightning Detection Network.” The entire

state of Missouri exceeds that flash density.          According to the National Weather Service,

Missouri ranks sixth in the nation in average lightning strikes per square mile and averages more

than a million lightning strikes per year. Although the deceptive acts of the defendants certainly

affect the United States as a whole, the importance of such deception severely affects the

jurisdiction of Missouri in light of the increased lightning risks.

       b.      Real Estate Agents in Missouri are required to disclose ‘all adverse material facts

actually known or that should have been known” to the agent, and standard and widely utilized

seller’s disclosure statements, including Missouri Association of Realtors form DSC-8000,

contain detailed disclosures regarding HVAC, plumbing, and electrical systems in the house, and



                                                  27

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 27 of 43
instruct sellers that “[i]f you know of or suspect some condition which may negatively affect the

value of the property or impair the health or safety of future occupants …then you may use the

space at the end of this form to further describe that condition”. The heating, cooling, and

ventilating section, the plumbing section, and the electrical section of the DSC-8000 all ask if the

seller is “aware of any problems or repairs needed with any item in this section”. As alleged and

explained herein, yellow CSST presents a threat to the health and safety of future occupants of

the home, and will be, and should be, disclosed on the DSC-8000 and other standard forms and

by real estate agents marketing the house, and negatively impacts the value and sale price of the

home.

        c.     Prospective homebuyers discount the price they are willing to pay for a home

with yellow CSST or insist that the current owner pay to remedy the situation, which also

reduces the home’s value.      John Rocheleau, an expert on gas piping, stated that in his

professional opinion “if you leave CSST in your building, then you are gambling or are just plain

stupid.” John Rocheleau, “CSST Gas Pipe/Lightning Fires,” PROTECH HVAC (August 1,

2012). Mark Goodson, an expert in electrical and mechanical failure analysis, has recommended

the following three remediations to prevent CSST induced fires, including complete removal of

CSST from the structure: “(1) convert the structure to electricity only and remove all gas

delivery; (2) retain gas but remove all CSST from the structure and install black iron pipe; or (3)

prevent lightning from contacting the CSST which would prevent perforation and ensuing fire –

i.e., install a NFPA 780 type lightning arrestor system. Without paying for the costs associated

with one of these three solutions, homes or structures containing the CSST are subject to fire due

to uniform failure when electrical current caused by lightning contacts the CSST.”            Mark

Goodson and Mark Hergenrether, “The Causal Link Between Lightning Strikes, CSST, And Fire,”



                                                28

        Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 28 of 43
Fire and Arson Investigator (October 2005).

       82.     In addition, those class members that have incurred the expense of bonding and

grounding as a result of defendants’ false claim that bonding and grounding remedies the dangers

of yellow CSST have been damaged in the amount paid to implement this ineffective “fix.”

       83.     In addition, defendants’ conduct has caused plaintiffs and the Missouri Consumer

class members irreparable injury. As described herein, defendant has engaged in unlawful and

misleading conduct on a routine and consistent basis, harming Missouri consumers in a uniform

manner. Unless restrained and enjoined, defendant will continue such conduct. As authorized

under § 407.025.2, RSMo., plaintiffs request injunctive relief, and such other equitable relief as

the Court deems just and proper.

       84.     The defendants’ conduct alleged herein was outrageous because of evil

motive or reckless indifference to the rights of others, and showed complete indifference to

or conscious disregard for the safety of others, such that plaintiffs and Class Members are

entitled to the recovery of punitive damages as authorized by § 407.025.

       85.     Plaintiffs and Class Members are also entitled to recover attorney fees as

authorized by § 407.025.

       86.     This private civil action by plaintiffs to enforce § 407.010 et. seq. is authorized by

§ 407.025.

       87.     Class actions are authorized by the MMPA where an unlawful practice “has

caused similar injury to numerous other persons.” § 407.025.2.

                                            COUNT II

          VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT -
                     UNFAIR PRACTICE (15 CSR 60-8.020)




                                                29

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 29 of 43
        88.      Plaintiffs repeat and re-allege the allegations of all other paragraphs in this

complaint as if fully set forth herein.

        89.      As noted above, the MMPA prohibits as an unlawful practice the act, use or

employment of any “unfair practice” in connection with the sale or advertisement of any

merchandise in trade or commerce.         § 407.020.1, RSMo.

        90.      “Unfair practice” is defined as “any practice which –

                 (A) Either—
                        1.      Offends any public policy as it has been established by the
                 Constitution, statutes or common law of this state, or by the Federal Trade
                 Commission, or its interpretive decisions; or
                        2.      Is unethical, oppressive or unscrupulous; and
                 (B) Presents a risk of, or causes, substantial injury to consumers.
15 CSR 60-8.020.
        91.      Defendants’ actions in connection with the sale and advertising of yellow CSST,

and the marketing of yellow CSST, as alleged herein, were and are unethical, oppressive, and

unscrupulous. These actions are detailed further in numerous paragraphs of Count I, Count III,

and Count IV as well as the paragraphs of this Complaint setting out the factual background, but,

for example, see paragraph 122 of Count IV, paragraphs 107 and 108 of Count III, and paragraph

71 of Count I.

        92.      Defendants’ actions as alleged herein present a risk of substantial injury to

consumers, and have caused substantial injury to consumers, including household fires with

catastrophic and sometimes fatal results.

        93.      The International Association of Fire Chiefs has concluded, and plaintiffs allege,

that “[s]ince the use of CSST became widespread, jurisdictions in lightning prone areas have

witnessed a significant increase in the incidence of fires involving CSST following lightning


                                                  30

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 30 of 43
events.     Although the precise number of these incidents is difficult to estimate, anecdotal

evidence collected by fire officials at the state and local levels suggest that the use of CSST for

fuel gas installations in areas with high incidence of lightning strikes may increase the likelihood

of fires by 10 times compared with other dwellings not equipped with CSST.” See Exhibit K,

attached hereto and incorporated herein.

          94.    The IAFC also concluded, and plaintiffs allege, that “[e]fforts to reduce the

likelihood of leaks by introducing bonding requirements in 2009 have not significantly reduced

the occurrence of fires involving products that meet the current product standards governing

CSST performance.” Id.

          95.    Plaintiff and the Missouri Consumer Class members suffered an ascertainable loss

and economic damages as a result of defendants’ unlawful conduct and unfair practice in that the

product they and other class members purchased was worth less than the product they thought

they had purchased and would have received had defendants’ representations been true and the

product been as represented.      Plaintiffs have also been damaged in that they paid for a

worthless and dangerous product (yellow CSST).

          96.    By falsely and deceptively representing yellow CSST, defendants have caused

economic harm to plaintiffs and all other consumers who have purchased yellow CSST.

Plaintiffs and these other consumers have been deprived of the benefit of the bargain by

purchasing yellow CSST which was represented as safe and non-defective, but is worth less than

fuel gas pipe of this character and quality because the yellow CSST is designed with the inherent

defects alleged herein which make them susceptible to failure when exposed to electrical insult.

The design defect in the yellow CSST places a stigma on homes that have the product installed,

and reduces their marketability and resale value. The ineffectiveness of bonding and grounding



                                                31

          Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 31 of 43
to eliminate the inherent defects alleged herein also places consumers in a position of bearing the

cost for alternative repairs. Under the benefit of the bargain model, plaintiffs and class members

are entitled to recover the lesser amount of (1) the dimunition in value of the homes with yellow

CSST, or (2) the cost of repair to bring the yellow CSST into conformance with defendants’

representations that yellow CSST can be safely used, or (3) the cost of alternative remedial

measures to remove the danger of yellow CSST from the homes, such as replacing the yellow

CSST with a product that will safely transport fuel gas, installing a lightning protection system

that meets code standards, or switching the home from gas to electric utilities.

       97.     Plaintiffs and the Missouri Consumer Class members also suffered an

ascertainable loss and economic damages as a result of Defendant’s unlawful conduct and unfair

practice in that their home’s value is decreased because of the presence of yellow CSST as

alleged in Count I.

       98.     In addition, those class members that have incurred the expense of bonding and

grounding as a result of defendants’ false claim that bonding and grounding remedies the dangers

of yellow CSST have been damaged in the amount paid to implement this ineffective “fix.”

       99.     In addition, defendants’ conduct has caused plaintiffs and the Missouri Consumer

Class members irreparable injury. As described herein, defendants have engaged in unlawful and

misleading conduct on a routine and consistent basis, harming Missouri consumers in a uniform

manner. Unless restrained and enjoined, defendants will continue such conduct. As authorized

under § 407.025.2, RSMo., plaintiffs request injunctive relief, and such other equitable relief as

the Court deems just and proper.

       100.    The defendants’ conduct alleged herein was outrageous because of evil

motive or reckless indifference to the rights of others, and showed complete indifference



                                                32

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 32 of 43
to or conscious disregard for the safety of others, such that plaintiffs and Class Members

are entitled to the recovery of punitive damages as authorized by § 407.025.

       101.     Plaintiffs and Class Members are also entitled to recover attorney fees as

authorized by § 407.025.

       102.     This private civil action by plaintiffs to enforce § 407.010 et. seq. is authorized

by § 407.025.

       103.     Class actions are authorized by the MMPA where an unlawful practice “has

caused similar injury to numerous other persons.” § 407.025.2.

                                           COUNT III

          VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT -
            CONCEALMENT OR OMISSION OF ANY MATERIAL FACT
                             (15 CSR 60-9.110)

       104.     Plaintiffs repeat and re-allege the allegations of all other paragraphs in this

complaint as if fully set forth herein.

       105.     As noted above, the MMPA prohibits as an unlawful practice the act, use or

employment of the “concealment, suppression or omission of any material fact” in connection

with the sale or advertisement of any merchandise in trade or commerce.      §407.020.1, RSMo.

       106.     A “material fact” is defined as “any fact which a reasonable consumer would

likely consider to be important in making a purchasing decision, or which would be likely to

induce a person to manifest his/her assent, or which the seller knows would be likely to induce a

particular consumer to manifest his/her assent, or which would be likely to induce a reasonable

consumer to act, respond or change his/her behavior in any substantial manner.” 15 CSR 60-

9.010(1)(C).




                                                33

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 33 of 43
       107.    “Concealment of a material fact” is defined as “any method, act, use or

practice which operates to hide or keep material facts from consumers.”

15 CSR 60-9.110(1).
       108.    “Omission of a material fact” is defined as “any failure by a person to disclose

material facts known to him/her, or upon reasonable inquiry would be known to him/her.”

15 CSR 60-9.110(3).
       109.    Defendants’ actions as alleged herein constituted the concealment and omission of

material facts relating to the safety of yellow CSST in connection with the sale, advertising, and

marketing of yellow CSST. These actions are detailed further in numerous paragraphs of Counts

I, II and Count IV as well as the paragraphs of this Complaint setting out the factual background,

but, for example, see paragraph 122 of Count IV and paragraph 71 of Count I and paragraphs

107 and 108 of Count III.

       110.    Yellow CSST presents a risk of substantial injury to consumers, and has caused

substantial injury to consumers, including household fires with catastrophic and sometimes fatal

results. Facts regarding the inherent defects and risks of yellow CSST, and the inherent risks of

yellow CSST even if bonded and grounded according to defendants’ D & I guides, as alleged

herein, are facts material to consumers. These facts were known by defendants, but omitted from

defendants’ communications to the public on their website WWW.CSSTSAFETY.COM,

(Exhibit A) from their yellow CSST “safety campaign” messages (Exhibit B), and in defendants’

installation instructions (Exhibit C). No later than 2008, defendants knew that bonding and

grounding was “intended” to reduce the risk of damage to CSST from indirect lightning strikes

only, and the industry consultant, Robert Torbin, recommended that “consideration must also be

given to the installation of a lightning protection system in accordance with NFPA 780 and/or

other lightning protection standards that go beyond the scope of this manual.” (Exhibit E). Yet

                                               34

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 34 of 43
defendants omitted the lightning protection system recommendation, and the dangers remaining

when yellow CSST is bonded and grounded, when stating, on their joint website, that yellow

“CSST is safe if properly installed.” They further omitted these inherent risks and dangers when

lobbying trade groups and governmental authorities and seeking to ensure building codes did not

change to reflect the evidence that yellow CSST is just not safe. Builders, for example, were

never told about the inherent dangers of yellow CSST or that lightning protection systems should

be “considered” when yellow CSST is utilized in a home.

       111.    Defendants also engaged in the actions alleged herein designed to conceal the

inherent defects and risks of yellow CSST. In addition to the omissions described above, these

actions include failing to test yellow CSST prior to marketing, refusing to engage in testing

recommended by industry groups such as the NFPA, failing to provide the NFPA CSST Task

Group with information regarding yellow CSST “research” allegedly supporting the sufficiency

of bonding and grounding requirements, failing to validate through independent third-party

research and testing that CSST use is safe (despite being instructed to by the NFPA standards

council ), refusing to conduct testing recommended by the Fire Protection Research Foundation

in 2012, conspiring to produce the false and inaccurate 2013 GTI report, and denying to the

public, trade industry, and governmental authorities that yellow CSST is dangerous and has an

inherent defect that cannot be fixed by bonding and grounding. Without this concealment, which

occurred in connection with the sale and marketing of yellow CSST, defendants could not have

sold or marketed yellow CSST, as consumers would not have purchased, and building codes and

regulations and statutes would not have allowed, the sale of yellow CSST had the inherent

defects and risks of yellow CSST, and the ineffectiveness of bonding and grounding as a remedy,

been known.



                                              35

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 35 of 43
       112.    Plaintiffs and the Missouri Consumer Class members suffered an ascertainable

loss and economic damages as a result of defendants’ unlawful conduct and unfair practice in

that the product they and other class members purchased was worth less than the product they

thought they had purchased and would have received had defendants’ representations been true

and the product been as represented. Plaintiffs have also been damaged in that they paid for a

worthless and dangerous product (yellow CSST).

       113.    By falsely and deceptively representing yellow CSST, defendants have caused

economic harm to plaintiffs and all other consumers who have purchased yellow CSST.

Plaintiffs and these other consumers have been deprived of the benefit of the bargain by

purchasing yellow CSST which was represented as safe and non-defective, but is worth less than

fuel gas pipe of this character and quality because the yellow CSST is designed with the inherent

defects alleged herein which make them susceptible to failure when exposed to electrical insult.

The design defect in the yellow CSST places a stigma on homes that have the product installed,

and reduces their marketability and resale value. The ineffectiveness of bonding and grounding

to eliminate the inherent defects alleged herein also places consumers in a position of bearing the

cost for alternative repairs. Under the benefit of the bargain model, plaintiffs and class members

are entitled to recover the lesser amount of (1) the dimunition in value of the homes with yellow

CSST, or (2) the cost of repair to bring the yellow CSST into conformance with defendants’

representations that yellow CSST can be safely used, or (3) the cost of alternative remedial

measures to remove the danger of yellow CSST from the homes, such as replacing the yellow

CSST with a product that will safely transport fuel gas, installing a lightning protection system

that meets code standards, or switching the home from gas to electric utilities.




                                                36

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 36 of 43
       114.     Plaintiffs and the Missouri Consumer Class members also suffered an

ascertainable loss and economic damages as a result of Defendant’s unlawful conduct and unfair

practice in that their home’s value is decreased because of the presence of yellow CSST as

alleged in Count I.

       115.     In addition, those class members that have incurred the expense of bonding and

grounding as a result of defendants’ false claim that bonding and grounding remedies the dangers

of yellow CSST have been damaged in the amount paid to implement this ineffective “fix.”

       116.     In addition, defendants’ conduct has caused plaintiff and the Missouri Consumer

Class members irreparable injury. As described herein, defendant has engaged in unlawful and

misleading conduct on a routine and consistent basis, harming Missouri consumers in a uniform

manner. Unless restrained and enjoined, defendant will continue such conduct. As authorized

under § 407.025.2, RSMo., plaintiffs request injunctive relief, and such other equitable relief as

the Court deems just and proper.

       117.     The defendants’ conduct alleged herein was outrageous because of evil

motive or reckless indifference to the rights of others, and showed complete indifference

to or conscious disregard for the safety of others, such that plaintiffs and Class Members

are entitled to the recovery of punitive damages as authorized by § 407.025.

       118.     Plaintiffs and Class Members are also entitled to recover attorney fees as

authorized by § 407.025.

       119.     This private civil action by plaintiffs to enforce § 407.010 et. seq. is authorized

by § 407.025.

       120.     Class actions are authorized by the MMPA where an unlawful practice “has

caused similar injury to numerous other persons.” § 407.025.2.



                                                37

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 37 of 43
                                           COUNT IV

                                          CONSPIRACY

        121.    Plaintiffs repeat and re-allege the allegations of all other paragraphs in this

complaint as if fully set forth herein.

        122.    The defendants knowingly agreed, contrived, combined, confederated, and

conspired among themselves to cause plaintiffs’ injuries by continuing to promote, manufacture

and sell yellow CSST and by knowingly promoting bonding and grounding as a “safety fix,”

when it, in fact, is not, and by concealing the known and true dangers of yellow CSST from

consumers, trade groups, and governmental authorities. Their joint actions violated the

MMPA as alleged above and were unlawful.

        123.    The defendants acted with joint intentions in their retroactive and wildly

inaccurate “validation” process and their actions alleged herein in furtherance of their objective

of engaging in unlawful practices prohibited by the MMPA to the detriment of consumers so that

they could sell yellow CSST. Such meeting of the minds in furtherance of these unlawful

objectives establishes the existence of a civil conspiracy between all of the defendants, and such

acts have damaged the plaintiffs and Class Members.

        124.    Defendants committed the above-described wrongs by willfully misrepresenting

and suppressing the truth as to the risks and dangers associated with the use of CSST and the

continued dangers of yellow CSST even with the bonding and grounding “fix” as alleged herein.

        125.    In furtherance of this conspiracy, defendants performed the following overt acts,

among others:

                (a) Since at least 2008, and likely earlier, defendants have been actively
                    and concertedly involved in deceiving the public into believing that the
                    dangers inherent in the use of the yellow-jacketed CSST product can
                    be eliminated through the use of additional “bonding and grounding”

                                                38

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 38 of 43
                  techniques when, in fact, those claims are not only misleading, but
                  completely false;

              (b) Defendants engaged in a unified “Yellow CSST Safety Campaign”
                  touting the false “effectiveness” of bonding and grounding while
                  failing to differentiate the dangers associated with indirect versus
                  direct lightning strikes;

              (c) Defendants concealed their research demonstrating that yellow-
                  jacketed CSST is susceptible to failure at electrical insult levels equal
                  to common household electrical current, in addition to direct lightning
                  strikes;

              (d) Defendants continue to participate in the misleading “Safety
                  Campaign” to promote the sale and installation of yellow-jacketed
                  CSST;

              (e) Defendants promoted their scheme via a letter campaign, email
                  campaign, Internet marketing, and through in-person meetings with
                  code and building officials, state and federal legislatures, home
                  inspection organizations, governors, local, state and national fire
                  marshals, fire commissioners, Attorney Generals, and others;

              (f) Defendants worked jointly to craft the 2013 GTI Final Report, as
                  detailed above, that facially, but falsely, promotes bonding and
                  grounding as a “solution” to the dangerous propensities of yellow
                  jacketed CSST in an attempt to retroactively validate the efficacy of
                  bonding and grounding. The 2015 Revised Draft Report establishes
                  the ongoing collusion between the defendants to further the circulation
                  of misinformation; and

              (g) The defendants colluded to mislead electricians, builders, home
                  inspection groups, installers, and distributors with false information
                  regarding the efficacy of bonding and grounding in an attempt to: (1)
                  insulate the defendants from liability for failures of yellow-jacketed
                  CSST; and (2) generate additional profit from additional sales of
                  yellow CSST.

       126. In furtherance of the conspiracy, defendants committed unlawful overt acts

including misrepresentations, false statements, and unfair practices in violation of the Missouri

Merchandising Practices Act and other state consumer protection laws.

       127.   Defendants furthered the conspiracy through their joint CSST Safety Campaign



                                               39

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 39 of 43
that promoted bonding and grounding.

       128.    As a direct result of this conspiracy, plaintiffs and members of the Class were

damaged as alleged in Counts I, II and II.

       129.    Defendants were motivated by their bottom line without regard for the well-being

and economic interests of consumers who installed yellow-jacketed CSST in their homes, or

purchased homes with yellow CSST, notwithstanding defendants’ actual knowledge that the

potential and probability for harm from yellow CSST is great.

       130.    The defendants’ conduct alleged herein was outrageous because of evil

motive or reckless indifference to the rights of others, and showed complete indifference

to or conscious disregard for the safety of others, such that plaintiffs and Class Members

are entitled to the recovery of punitive damages.

                                              COUNT V

                                      UNJUST UNRICHMENT

       131.    Plaintiffs    repeat     and     re-allege    the   allegations   of       all      other

paragraphs in this complaint as if fully set forth herein.

       132.    Plaintiffs and Class Members conferred upon defendants benefits that were

non-gratuitous and constitute unjust takings.

       133.    The defendants accepted or retained the benefits conferred by plaintiffs and

the   Class    Members       despite    the    defendants’     deceptive   advertising,         material

misrepresentations, and omissions of material fact with regard to the safety of yellow CSST

and the efficacy of the bonding and grounding “fix.”

       134.    Retaining the benefits conferred upon the defendants by plaintiffs and the

Class Members under these circumstances makes the defendants’ retention of the benefits



                                                  40

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 40 of 43
unjust and inequitable.

       135.    As a result of the foregoing, plaintiffs and the Class Members have suffered

damages, as set forth more fully above.

       136.    Because the defendants’ retention of the benefits conferred by plaintiffs and

the Class Members is unjust and inequitable, the defendants must pay restitution in a manner

established by the Court.

                                     RELIEF REQUESTED

       137.    Plaintiffs, on behalf of themselves and all others similarly situated, respectfully

request the Court to enter judgment on their behalf and against defendants, as follows:

                i.      Certifying the Classes, as requested herein, certifying plaintiffs as
                        the named representatives, and appointing plaintiffs’ counsel as
                        counsel for the Class;

                ii.     Ordering that defendants must pay for notice to be sent to all
                        Class Members;
                iii.    Finding that the defendants are jointly and severally liable for
                        plaintiffs’ and Class Member’s injuries and economic losses;

                iv.     Awarding plaintiffs and Class Members disgorgement and
                        restitution;

                v.      Awarding plaintiffs the cost of alternative repairs;

                vi.     Awarding plaintiffs and the Class punitive damages;

                vii.    Awarding declaratory and injunctive relief as permitted by law or
                        equity, including: enjoining defendants from propagating any
                        further falsehoods about yellow CSST and to issue corrective
                        advertising and public relations campaigns; and directing
                        defendants to identify any further faults or inadequacies in current
                        products or practices and correcting same;

                viii.   Ordering defendants to engage in accurate, corrective educational
                        advertising;

                ix.     Awarding interest on monies wrongfully obtained from the date
                        of collection through the date of judgment;

                                                 41

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 41 of 43
               x.     Awarding attorney’s fees, expenses, and recoverable costs
                      reasonably incurred in prosecuting this action; and

               xi.    Any such further relief as the Court may deem just and proper.

                              DEMAND FOR TRIAL BY JURY

       138.   Plaintiffs demand trial by jury on all issues triable to a jury under law or equity.

Dated: January 31, 2019                      Respectfully submitted,

                                             STEELMAN & GAUNT

                                     By:      /s/ David Steelman
                                             David Steelman, MO #27334
                                             Stephen F. Gaunt, MO #33183
                                             901 N. Pine Street, Ste. 110
                                             P.O. Box 1257 Rolla, MO 65402
                                             Telephone: 573-341-8336
                                             Fax: 573-341-8548
                                             dsteelman@steelmanandgaunt.com
                                             sgaunt@steelmanandgaunt.com

                                             and


                                             CARPENTER & SCHUMACHER, P.C.
                                             N. Scott Carpenter (pro hac vice)
                                             Rebecca Bell-Stanton (pro hac vice)
                                             2701 North Dallas Parkway, Suite 570
                                             Plano, TX 75093
                                             Telephone: (972) 403-1133
                                             scarpenter@cstriallaw.com
                                             rstanton@cstriallaw.com

                                             and

                                             TED B. LYON & ASSOCIATES, P.C.
                                             Marquette William Wolf (pro hac vice)
                                             18601 LBJ Freeway, Suite 525
                                             Mesquite, Texas 75150
                                             Telephone: (972) 279-6571
                                             mwolf@tedlyon.com

                                             and


                                                42

      Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 42 of 43
                                               KAMBERLAW, LLP
                                               Deborah Kravitz (pro hac vice)
                                               401 Center Street
                                               Suite 111
                                               Healdsburg, CA 95448
                                               Telephone: (707) 820-4247
                                               dkravitz@kamberlaw.com

                                               and

                                               KAMBERLAW, LLP
                                               Naomi Spector (pro hac vice)
                                               9404 Genesee Ave., Suite 340
                                               La Jolla, CA 92037
                                               Telephone: (310) 400-1053
                                               nspector@kamberlaw.com

                                               Attorneys for Plaintiffs and the putative Class



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on this 31st day of January, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to all counsel of record.

                                               /s/ David L. Steelman
                                               David L. Steelman




                                                  43

       Case 6:17-cv-03114-MDH Document 173 Filed 01/31/19 Page 43 of 43
